icaDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (US 2015/245420) or Engelmann et al (DE 102005056501 supplied by applicant, translation by PTO) or Roth (US 2006/0191912).

Peterson discloses for claim 14: 14. (New) A cooking device(abstract), comprising: at least two insulation elements(par 34 sandwitched,two sub-stage portions); and a heating coil 112 including at least two windings (fig 1D)and arranged at least partially between the at least two insulation elements(fig 1D,3B), at least one of the at least two insulation elements, when viewed at least in a direction parallel to a main extension plane of the heating coil, being arranged at least partially between the at least two windings(par 34,fig 1D,3B). 
Engelmann discloses for claim 14: 14. (New) A cooking device, comprising: at least two insulation elements 14,16; and a heating coil 12 including at least two windings (fig 2)and arranged at least partially between the at least two insulation elements(fig 2), at least one of the at least two insulation elements, when viewed at least in a direction parallel to a main extension 
Roth discloses for Claim 14: 14. (New) A cooking device(abstract), comprising: at least two insulation elements 14,15; and a heating coil 30 including at least two windings 31 and arranged at least partially between the at least two insulation elements(fig 1), at least one of the at least two insulation elements, when viewed at least in a direction parallel to a main extension plane of the heating coil, being arranged at least partially between the at least two windings(fig 1,element 28,par 21).
Peterson discloses for claim 22: 22. (New) A cooking appliance, comprising a cooking device, said cooking device comprising at least two insulation elements, and a heating coil including at least two windings and arranged at least partially between the at least two insulation elements, at least one of the at least two insulation elements, at least viewed in a direction parallel to a main extension plane of the heating coil, is arranged at least partially between the at least two windings(112,par 34 sandwitched,two sub-stage portions,fig 1D,3B).  
 Engelmann discloses for claim 22: 22. (New) A cooking appliance, comprising a cooking device, said cooking device comprising at least two insulation elements, and a heating coil including at least two windings and arranged at least partially between the at least two insulation elements, at least one of the at least two insulation elements, at least viewed in a direction parallel to a main extension plane of the heating coil, is arranged at least partially between the at least two windings(12,14,16,fig 2,par 46,47).  
Roth discloses for claim 22: 22. (New) A cooking appliance, comprising a cooking device, said cooking device comprising at least two insulation elements, and a heating coil including at least two windings and arranged at least partially between the at least two insulation 

15. (New) The cooking device of claim 14, wherein at least one of the at least two insulation elements encompasses at least one of the at least two windings in a circumferential direction by at least 30% (Peterson par 34,fig 1D; Engelmann 12,6,fig 2; Roth 28,31,fig 3) .  
16. (New) The cooking device of claim 14, wherein at least one of the at least two insulation elements is embodied in a flat form with a maximum material thickness of at most 0.8 mm(Peterson par 60; Engelmann par 22; Roth par 31).  
17. (New) The cooking device of claim 14, wherein at least one of the at least two insulation elements is in contact with the heating coil (Peterson par 34,fig 1D; Engelmann fig 2,element 12,16,14; Roth par 31,element 28,31).  
18. (New) The cooking device of claim 14, wherein the at least two insulation elements are in contact with each other (Peterson par 34,fig 1D; Engelmann fig 2,element 14,16).  
19. (New) The cooking device of claim 14, wherein at least one of the at least two insulation elements is embodied in one piece(Peterson par 34,fig 1D; Engelmann fig 2,element 14,16;Roth fig 2, element 12,16).  
20. (New) The cooking device of claim 14, wherein the at least two insulation elements are connected to each other in one piece (Peterson par 34,fig 1D; Engelmann fig 2,element 14,16;Roth fig 2, element 14).  

23. (New) The cooking appliance of claim 22, wherein at least one of the at least two insulation elements encompasses at least one of the at least two windings in a circumferential direction by at least 30%. See the rejection of claim 15. 
24. (New) The cooking appliance of claim 22, wherein at least one of the at least two insulation elements is embodied in a flat form with a maximum material thickness of at most 0.8 mm. See the rejection of claim 16.  
25. (New) The cooking appliance of claim 22, wherein at least one of the at least two insulation elements is in contact with the heating coil.  See the rejection of claim 17.
26. (New) The cooking appliance of claim 22, wherein the at least two insulation elements are in contact with each other. See the rejection of claim 18.  
27. (New) The cooking appliance of claim 22, wherein at least one of the at least two insulation elements is embodied in one piece. See the rejection of claim 19. 
28. (New) The cooking appliance of claim 22, wherein the at least two insulation elements are connected to each other in one piece.  See the rejection of claim 20.
29. (New) The cooking appliance of claim 22, wherein the at least two insulation elements are at least essentially structurally identical to each other. See the rejection of claim 21. 
Claim(s) 30-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engelmann et al (DE 102005056501 supplied by applicant,translation PTO).


31. (New) The method of claim 30, further comprising plastically shaping at least one of the at least two insulation elements.  See pages 3-5 of the translation which describes the arranging steps and processing and fig 2. A variety of processes and materials are taught therein including glass,silicone,plastic along with a variety of processing techniques including spraying, and plasma spraying.
32. (New) The method of claim 30, further comprising impregnating at least one of the at least two insulation elements(fig 2).  
33. (New) The method of claim 30, further comprising subjecting the at least one of the at least two insulation elements to a pressure and/or a temperature as the at least one of the at least two insulation elements is arranged between the two windings of the heating coil. See pages 3-5 of the translation which describes the arranging steps and processing and fig 2. Coil is pressed and fixed to insulation layer.
Claim(s) 14,22,30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshio (JPH 04319288 supplied by applicant, translation by PTO).
14. (New) A cooking device, comprising: at least two insulation elements; and a heating coil including at least two windings and arranged at least partially between the at least two insulation elements, at least one of the at least two insulation elements, when viewed at least 
22. (New) A cooking appliance, comprising a cooking device, said cooking device comprising at least two insulation elements, and a heating coil including at least two windings and arranged at least partially between the at least two insulation elements, at least one of the at least two insulation elements, at least viewed in a direction parallel to a main extension plane of the heating coil, is arranged at least partially between the at least two windings(fig 2,3,elements 11,14,15,par 14-16).
30. (New) A method for producing a cooking device, comprising: arranging a heating coil at least partially between at least two insulation elements; and arranging at least one of the at least two insulation elements, at least viewed in a direction parallel to a main extension plane of the heating coil, at least partially between two windings of the heating coil. See pages 3-5 of the translation which describes the arranging steps and processing and fig 2. (fig 2,3,elements 11,14,15,par 14-16).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761